Citation Nr: 0324138	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  96-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
July 1981 and from October 1982 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In July 1998, the Board remanded 
the veteran's case to the RO for further evidentiary and 
procedural development.  In January 2000, jurisdiction of the 
veteran's claim file was transferred to the VARO in 
Baltimore, Maryland.

In the November 1995 rating decision, the RO declined to find 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
foot disorder.  Thereafter, the veteran perfected a timely 
appeal regarding the issue.  However, in a written statement 
submitted in April 2001, the veteran withdrew his appeal as 
to that matter.  See 38 C.F.R. § 20.204 (2002), amended by 68 
Fed. Reg. 12, 233-6 (March 19, 2003), effective April 18, 
2003.

In an October 2001 decision, the Board denied the veteran's 
claim of entitlement to service connection for bilateral 
carpal tunnel syndrome.

The veteran appealed the Board's October 2001 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the 
appellant and the VA General Counsel, averring that remand 
was required due to the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In an Order of January 2003, 
the CAVC vacated the Board's decision and remanded the 
matter, pursuant to the Joint Motion.  As set forth in detail 
below, the VCAA substantially amended existing law regarding 
the requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the CAVC's Order in this matter has been placed in 
the claims file.

Further, in a September 2001 written statement, the veteran 
raised a claim of entitlement to service connection for a 
thyroid disorder.  Thereafter, in a written statement from 
the veteran's representative, received in December 2001, it 
was noted that the veteran raised a claim of entitlement to 
service connection for sleep apnea and a thyroid disorder, 
secondary to an Achilles tendon disorder.  It was further 
noted that the veteran's claim regarding his sleep disorder 
was filed with VA on August 31, 2001.  These matters are 
referred to the RO for appropriate development and 
adjudication.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The Board notes that the veteran underwent VA examination in 
October 1997, at which time the examiner diagnosed cervical 
radiculopathy at C 5, 6, 7, and bilateral carpal tunnel 
syndrome, and opined that the veteran's upper extremity 
neuropathy was most likely related to a service-connected 
cervical spine disorder.  However, the VA examiner did not 
comment on the etiology of the veteran's diagnosed bilateral 
carpal tunnel disorder, and the Board believes this should be 
done.

On addition, in December 2001 and in March and April 2002, 
the veteran submitted additional private medical evidence 
regarding his claim.  However, this additional evidence has 
not yet been reviewed by the RO.  Moreover, the veteran has 
not waived his procedural right to have this additional 
evidence reviewed by the RO.  Consequently, the Board refers 
this evidence to the RO for review and preparation of a 
supplemental statement of the case (SSOC).

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding all the veteran' s claims on 
appeal, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time, particularly in view of the recent decision of the U.S. 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  See also Kuzma v. Principi 
___ F. 3d ___, No. 03-7032 (Aug. 25, 2003) ( holding that 
section 3(a) of the VCAA is not retroactively applicable to 
claims pending on the date of the VCAA's enactment, Nov. 9, 
2000).

Therefore, in the interest of due process, the appellant's 
claim is REMANDED to the RO for the following action:

1.	The RO should send the veteran a letter 
regarding the VCAA and its effect on his 
claim, and he should be advised that he may 
submit any additional evidence in support 
of his claim.

2.	The veteran should be afforded a VA 
examination to determine the etiology of 
any carpal tunnel disorder found to be 
present.  A complete history of the claimed 
disorder should be obtained from the 
veteran.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.   The examiner 
is requested to provide an opinion 
concerning the etiology of any bilateral 
carpal tunnel syndrome found to be present, 
to include whether it is at least as likely 
as not (i.e., at least a 50-50-probability) 
that any currently diagnosed bilateral 
carpal tunnel syndrome was caused by 
military service and is consistent with the 
history provided by the veteran or whether 
such an etiology or relationship is less 
than likely (i.e., less than a 50-50 
probability).  A complete rationale should 
be provided for all opinions.  The claims 
files should be made available to the 
examiner prior to the examination, and it 
is requested that the examiner indicate in 
the examination report whether the 
veteran's medical records were reviewed.

3.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

4.	Thereafter, the RO should readjudicate the 
appellant's claim for service connection 
for bilateral carpal tunnel syndrome.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the August 2000 
SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


